Name: 2009/825/EC: Council Decision of 26Ã October 2009 concerning the conclusion of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the PeopleÃ¢ s Republic of China, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  maritime and inland waterway transport;  Asia and Oceania
 Date Published: 2009-11-11

 11.11.2009 EN Official Journal of the European Union L 294/10 COUNCIL DECISION of 26 October 2009 concerning the conclusion of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part (2009/825/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) The Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part (1) was signed in Brussels on 6 December 2002. It was subsequently concluded on 31 January 2008 pursuant to Council Decision 2008/143/EC (2) and entered into force on 1 March 2008. (2) A Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union was signed in Beijing on 5 September 2005 and concluded pursuant to Council Decision 2008/144/EC (3). (3) In accordance with Article 6(2) of the 2005 Act of Accession (4), the Republic of Bulgaria and Romania are to accede to the Agreement by way of a protocol between the Council and the Peoples Republic of China. (4) The Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part (5), to take account of the accession of the Republic of Bulgaria and Romania to the European Union was signed in Brussels on 31 March 2009. (5) The necessary constitutional and institutional procedures have been completed and the Protocol should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the Government of the Peoples Republic of China, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby approved on behalf of the Community. Article 2 The President of the Council shall, on behalf of the European Community and its Member States, give the notification provided for in Article 3 of the Protocol. Done at Luxembourg, 26 October 2009. For the Council The President C. MALMSTRÃ M (1) OJ L 46, 21.2.2008, p. 25. (2) OJ L 46, 21.2.2008, p. 23. (3) OJ L 46, 21.2.2008, p. 37. (4) OJ L 157, 21.6.2005, p. 203. (5) OJ L 144, 9.6.2009, p. 21.